The offense is theft from the person as denounced by Art. 1437, P. C., 1925, punishment fixed at confinement in the penitentiary for a period of two years.
The evidence is circumstantial. J. L. Powell, the injured party, boarded a train at Smithville, Texas, on his way to Temple. At Taylor, between Smithville and Granger, he examined his watch. He fell asleep before reaching Granger and did not awaken until he reached Temple, at which time he did not have his watch. One of the train employees stated that the appellant got on the train at Granger, stating that he was *Page 589 
going to Bartlett. He was not on the train when it reached Temple. It seems that the only occupants of the coach besides Powell and the appellant were the porter and a passenger. The latter two testified to circumstances going to show that the appellant for a time occupied the same seat upon which Powell was asleep; that he took that position after noticing that Powell was asleep; that this occurred before the train left Granger, where it remained for about an hour. However, a negro came into the coach at the same time as the appellant and left soon after entering. The evidence is indefinite as to the place where appellant left the train.
The witness Crayton testified that he received from the appellant an Elgin open-face watch in a gold case. He identified the watch which was exhibited on the trial as the watch which he received from the appellant. According to his testimony, Crayton gave the watch to Lindsey, the City Marshal at Granger. According to Crayton, when the appellant delivered the watch, he stated that he had gotten it from a fellow on the train. Appellant borrowed a sum of money from Crayton and gave him the watch to keep as security therefor. Lindsey testified that he received the watch from Crayton. Powell, testifying, identified the watch as the one taken from him.
The court gave an instruction upon the law of circumstantial evidence.
Appellant requested several special charges, the effect of which was to single out the circumstance of the possession of the property recently stolen by the appellant and to inform the jury that it was upon that circumstance alone that the conviction was sought. Such a charge ignored the other circumstances to which reference has been made and which were detailed in the evidence. It is believed that the instruction given the jury, including that on circumstantial evidence, fully covered the issues involved and protected the rights of the appellant.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.